Judgment unanimously reversed on the law and new trial granted. Memorandum: The trial court erred in instructing the jury that "[rjeasonable doubt must * * * be based entirely and absolutely upon some good, sound substantial reason” and that the People bore the burden of establishing guilt "to a reasonable degree of certainty” (see, People v Freeman, 193 AD2d 1117). We, therefore, reverse defendant’s conviction and grant a new trial. The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is sufficient to support defendant’s conviction and the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495).
In view of our determination, we do not address defendant’s remaining contentions. (Appeal from Judgment of Onondaga *1003County Court, Elliott, J.—Robbery, 1st Degree.) Present—Callahan, J. P., Green, Fallon and Davis, JJ.